DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/068,556 filed on 12/02/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osamu (JP 2005-312126) in view of Kazuaki (JP 2003-259699) (from IDS).

             Regarding claim 1, Osamu teaches:
            An electric rolling stock controller to control a power converter ([0003]: PWM inverter 8) to supply power to an electric motor (Fig. 5 electric motor 12) to drive an electric rolling stock ([0051]: electric vehicle control) using sensorless speed control (Abstract: speed sensorless vector control), the electric rolling stock controller comprising: 
([0003]: vector control computing unit 6 and the voltage command created here is input to  PWM inverter 8 through PWM computing 7); and 
           a speed estimator to calculate  a rotation speed estimation value ([0031]: revolving speed estimate FRH1 as output of the vector control machine 6) of the electric motor, wherein   
           the speed estimator  includes:
                       a steady speed estimator to output  a steady speed estimation value (Fig. 7 output of reference unit 36 shows a speed value ws* estimated speed  [0017]); 
                      a correction coefficient calculator ([0004]: correction quantity controller 23) to calculat0004]: correction factors K1 to K4) based on a ratio between (since we have the two parameters it would be a design choice to calculate the correction coefficient based on their ratio) the steady speed estimation value (ws*) and a backup speed ([0031]: revolving speed estimate FRH) that is speed information from outside that is stored in a set of electric rolling stocks as inputs ([0041]: speed detected by a speedometer in the composition of the electric vehicle may be used as the rotation speed of the motor); and 
                     a correction speed calculator ([0031]: multiplier 26) to correct the back up speed ([0031]: revolving speed FR_WD1) by multiplying the correction coefficient by the backup speed (Fig. 5 as shown below has multiplier 26 multiplying the correction factor K1 by revolving speed estimate FRH ; [0031]) and calculate a correction speed which is the corrected backup speed (revolving speed FR_WD1 is the corrected backup speed).
        Osamu teaches the same component vector control machine 6 to control output voltage of the inverter and to calculate a rotation speed estimation value.
        Osamu doesn’t explicitly teach both components, voltage controller and speed estimator, separately, as claimed. 

            Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the different components to output the voltage command using 16 and to output the speed estimation means using 18 of Kazuaki into the controller of Osamu in order to presume the rotor frequency at the time of rebooting the inverter which makes an induction motor coasting and in a halt condition (see Kazuaki [0001]).

    PNG
    media_image1.png
    473
    1096
    media_image1.png
    Greyscale

                Regarding claim 2, Osamu teaches:
                An electric rolling stock controller to control a power converter ([0003]: PWM inverter 8) to supply power to an electric motor (Fig. 5 electric motor 12) to drive an electric rolling stock ([0051]: electric vehicle control) using sensorless speed control (Abstract: speed sensorless vector control), the electric rolling stock controller comprising: 
             a voltage controller to control  an output voltage of the power converter ([0003]: vector control computing unit 6 and the voltage command created here is input to  PWM inverter 8 through PWM computing 7); and 
([0031]: revolving speed estimate FRH1 as output of the vector control machine 6) of the electric motor, wherein 
                the speed estimator includes: 
                      an initial speed estimator that output an initial speed estimation value (Applicant in their published specification, in [0041] has stated that the method for estimating the initial speed estimation value is well known) ;
                    a steady speed estimator to output  a steady speed estimation value (Fig. 7 output of reference unit 36 shows a speed value ws* estimated speed  [0017] ); 
                    a correction coefficient calculator ([0004]: correction quantity controller 23) to calculat0004]: correction factors K1 to K4) based on based on a ratio between (since we have the two parameters it would be a design choice to calculate the correction coefficient based on their ratio) the steady speed estimation value (ws*) and a backup speed ([0031]: revolving speed estimate FRH) that is speed information from outside that is stored in a set of electric rolling stocks as inputs ([0041]: speed detected by a speedometer in the composition of the electric vehicle may be used as the rotation speed of the motor); and 
                   a correction speed calculator ([0031]: multiplier 26) to correct the back up speed ([0031]: revolving speed FR_WD1) by multiplying the correction coefficient by the backup speed (Fig. 5 as shown below has multiplier 26 multiplying the correction factor K1 by revolving speed estimate FRH ; [0031])  and 
                  a limiter ([0033]: limiter 51) to limit  the initial speed estimation value within a limit range ([0033]: upper limit and lower limit), wherein the speed estimator  determines a threshold ([0033]: prevents limiting upper limit and a lower limit and becoming a value) of the limiter based on the correction speed ([0033]).

         Osamu doesn’t explicitly teach both components, voltage controller and speed estimator, separately, as claimed. 
         However Kazuaki teaches in Abstract, the excitation command output means 16 to output the voltage commands and the speed estimation means 18 separately and as claimed. 
           Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the different components to output the voltage command using 16 and to output the speed estimation means using 18 of Kazuaki into the controller of Osamu in order to presume the rotor frequency at the time of rebooting the inverter which makes an induction motor coasting and in a halt condition (see Kazuaki [0001]).

        Regarding claim 3, Osamu teaches:
       The electric rolling stock controller according to claim 2, wherein 
        the correction speed calculator([0036]: when rotation speed is greater than or equal to a prescribed speed). 

        Regarding claim 4, Osamu teaches:
        The electric rolling stock controller
          in a case where the power converter stops an operation by an operation command during the calculation of the correction coefficient, the correction speed calculator(para 0036: when revolving speed is more than a predetermined speed).

       Regarding claim 10, Osamu teaches:
        The electric rolling stock controller
        when a state of the electric rolling stock is shifted from a power running state to a coasting state, the correction speed calculatorclaim 6: when an electic vehicle is coasting, it is possible to calculate a wheel diameter correction coefficient by operating the inverter with a torque current of zero).
  
Claims 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osamu (JP 2005-312126) in view of Kazuaki (JP 2003-259699) (Part of IDS)  further in view of Masuya (US 2015/0051846).

Regarding claim 5, none of Osamu nor Kazuaki explicitly teach:
wherein the correction coefficient calculator calculates
 the correction coefficient based on a ratio between a first integral value obtained by integrating the steady speed estimation value and a second integral value obtained by integrating the backup speed.  
However, Masuya teaches:
wherein the correction coefficient calculator calculates
 the correction coefficient based on a ratio between a first integral value obtained by integrating the steady speed estimation value and a second integral value obtained by integrating the backup speed ([0009]: a corrected rotation amount calculating unit configured to obtain the coefficient corresponding to the rotational speed detected by the rotational speed detecting unit based on the data or the calculation formula stored in the storage unit and calculate a corrected rotation amount  by multiplying the rotation amount to obtain an integrated corrected rotation amount, [0011] and [0034]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction coefficient between the speed estimation and the actual speed of Masuya into the combined system of Osamu and Kasuaki in order to determine the life of components used in machines.

Regarding claim 6, none of Osamu nor Kazuaki explicitly teach:
wherein in a case where the electric rolling stock is not coasting, the correction coefficient calculator resets the first integral value and the second integral value.
However, Masuya teaches 
Wherein the correction coefficient calculator resets the first integral value and the second integral value ([0011]: the corrected rotation amount calculating unit configured to obtain an integrated corrected rotation amount).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction coefficient calculator resetting the different values of Masuya into the combined system of Osamu and Kasuaki in order to to determine the life of components used in machines.

Regarding claim 7, none of Osamu nor Kazuaki explicitly teach:
wherein in a case where one of the steady speed estimation value and the backup speed is smaller than a determination value, the correction coefficient calculator resets the first integral value and the second integral value. 

wherein in a case where one of the steady speed estimation value and the backup speed is smaller than a determination value (Fig. 4 is a flowchart that compares speeds of the estimated value and measured value; therefore one of the values would be lower than the other or predetermined value), the correction coefficient calculator resets the first integral value and the second integral value ([0011]: that the corrected rotation amount calculating unit configured to obtain an integrated corrected rotation amount). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction coefficient calculator resetting the different values of Masuya into the combined system of Osamu and Kasuaki in order to determine the life of components used in machines.

Regarding claim 8, none of Osamu nor Kazuaki explicitly teach:
wherein in a case where idle rotation of the electric rolling stock occurs, the correction coefficient calculator resets the first integral value and the second integral value.  
However, Masuya teaches
wherein in a case where idle rotation of the electric rolling stock occurs (Examiner interprets idle rotation as lower speed, inactive speed; and Fig. 4 is a flowchart that compares speeds of the estimated value and measured value; therefore one of the values would be lower than the other or predetermined value), the correction coefficient calculator resets the first integral value and the second integral value.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction coefficient calculator 

Regarding claim 9, none of Osamu nor Kazuaki explicitly teach:
wherein in a case where an operation command to stop an operation of the power converter is provided during the calculation of the correction coefficient, the correction coefficient calculator updates the correction coefficient based on the calculation result before the power converter stops the operation.
However, Masuya teaches where an operation command to stop an operation of the power converter is provided during the calculation of the correction coefficient, the correction coefficient calculator updates the correction coefficient based on the calculation result before the stopping of the operation (Fig. 3 shows the command speed and actual speed ([0037]: the processing of a1 to a7 is executed before the corrected rotation amount is exceeded; therefore the system already updates the correction coefficient before the stopping of operation, which is “end”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction coefficient calculator resetting the different values of Masuya into the combined system of Osamu and Kasuaki in order to to determine the life of components used in machines.

Regarding claim 11, Osamu teaches:
                An electric rolling stock controller to control a power converter ([0003]: PWM inverter 8) to supply power to an electric motor (Fig. 5 electric motor 12) to drive an electric rolling stock ([0051]: electric vehicle control) using sensorless speed control (Abstract: speed sensorless vector control), the electric rolling stock controller comprising: 
([0003]: vector control computing unit 6 and the voltage command created here is input to  PWM inverter 8 through PWM computing 7); and 
                 a speed estimator to calculate  a rotation speed estimation value ([0031]: revolving speed estimate FRH1 as output of the vector control machine 6) of the electric motor, wherein 
                the speed estimator includes: 
                     a steady speed estimator to output  a steady speed estimation value (Fig. 7 output of reference unit 36 shows a speed value ws* estimated speed  [0017] ); 
                    a correction coefficient calculator ([0004]: correction quantity controller 23) to calculat0004]: correction factors K1 to K4) based on based on a ratio between (since we have the two parameters it would be a design choice to calculate the correction coefficient based on their ratio) the steady speed estimation value (ws*) and a backup speed ([0031]: revolving speed estimate FRH) that is speed information from outside that is stored in a set of electric rolling stocks as inputs ([0041]: speed detected by a speedometer in the composition of the electric vehicle may be used as the rotation speed of the motor); and 
                   a correction speed calculator ([0031]: multiplier 26) to correct the back up speed ([0031]: revolving speed FR_WD1) by multiplying the correction coefficient by the backup speed (Fig. 5 as shown below has multiplier 26 multiplying the correction factor K1 by revolving speed estimate FRH ; [0031])  and 
           Osamu teaches the same component vector control machine 6 to control output voltage of the inverter and to calculate a rotation speed estimation value.
         Osamu doesn’t explicitly teach both components, voltage controller and speed estimator, separately, as claimed. Further Osamu doesn’t explicitly teach the correction coefficient calculator calculates the correction coefficient based on a ratio between a first integral value obtained by 
         However Kazuaki teaches in Abstract, the excitation command output means 16 to output the voltage commands and the speed estimation means 18 separately and as claimed. 
           However, Masuya teaches:
wherein the correction coefficient calculator calculates
 the correction coefficient based on a ratio between a first integral value obtained by integrating the steady speed estimation value and a second integral value obtained by integrating the backup speed ([0009]: a corrected rotation amount calculating unit configured to obtain the coefficient corresponding to the rotational speed detected by the rotational speed detecting unit based on the data or the calculation formula stored in the storage unit and calculate a corrected rotation amount  by multiplying the rotation amount to obtain an integrated corrected rotation amount, [0011] and [0034]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction coefficient between the speed estimation and the actual speed of Masuya into the combined system of Osamu and Kasuaki in order to determine the life of components used in machines.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued that the various combinations of Osamu, Kazuaki and Masuya fail to teach or suggest “the ratio between the steady speed estimation value…”

           Examiner believes Fig. 7 shows omegas*, that is ωs*, as the steady speed estimate and the frequency control machine 36 outputting this value ωs*. And correction quantity controller 23 calculates 
            The revolving speed FRWD1 is the corrected value of the revolving speed estimate FRH. Fig. 5 as shown below has multiplier 26 multiplying the correction factor K1 by revolving speed estimate FRH to provide the corrected value FR_WD1. Therefore, the factor K1 may be a result of ratio between the steady speed estimate and the FRH.

    PNG
    media_image2.png
    473
    1096
    media_image2.png
    Greyscale

        
          
	Further, the block unit 28 is a computing unit. Thus may compute as well the ratio between the steady speed estimation value and a backup speed. 

    PNG
    media_image3.png
    420
    795
    media_image3.png
    Greyscale


	
Therefore, claims 1, 2 and 11 are not allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846
3/10/21

/KAWING CHAN/Primary Examiner, Art Unit 2846